DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on December 16, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed May 23, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, copies of foreign patent documents “1” and “2” were not provided and therefore these documents have been crossed out on the IDS statement and have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-7, 9-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al publication number 2005/0254008 in view of Vieri patent number 3,904,961.
	With respect to claim 1, Ferguson discloses an ophthalmic diagnostic system (abstract, fig 12); a laser source (abstract, fig 12, paragraph 0113, laser “580”); a galvanometer (fig 12, paragraphs 0114, 0117 such as galvanometer driven scanning mirror “548”); one or more optical elements (fig 12, paragraph 0114, 0117, galvanometer driven scanning mirror “548”); a galvanometer controller configured to manipulate the orientation of the scanning element to scan the output of the laser across an ophthalmic target based on galvanometer control signals (abstract, paragraphs 0062-0063, 0114, 0117, the orientation of the scanning mirror element is changed based on control signals from the galvanometer and the scanning mirror scans the eye); the galvanometer control signal receiving feedback signals and providing modified galvanometer control signals based on the feedback (paragraph 0126). 
	With respect to claim 1, Ferguson discloses as is set forth above including disclosing the galvanometer control signal receiving feedback signals and providing modified galvanometer control signals based on the feedback (paragraph 0126) but does not disclose this feedback being based on a system inverting controller coupled to the galvanometer modifying the control signals based on an estimated transfer function. Vieri teaches that in a scanning device using a galvanometer controlled scanning mirror (abstract, column 2, line 37 to column 3, line 6) that specifically a system inverting controller can be coupled to the galvanometer to modify the signal and thereby modify 
	With respect to claim 2, Ferguson and Vieri disclose and teach as is set forth above and Ferguson further discloses modifying the galvanometer control signals based on feedback signals (paragraph 0126). 
	With respect to claim 3, Ferguson and Vieri disclose and teach as is set forth above and Vieri further teaches that the modified galvanometer control signals are based on a gradient of decent for parameters of the transfer function (column 2, lines 1-14 i.e. the compensating transfer function is proportional to the reciprocal of the forward transfer function of the galvanometer and therefore is based on a gradient of decent). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the modified galvanometer control signals based on a gradient of decent for parameters of the estimated transfer function since Vieri further teaches that the modified galvanometer control signals can be based on a gradient of 
	With respect to claim 4, Ferguson and Vieri disclose and teach as is set forth above and Vieri further teaches that estimated transfer function is a first order transfer function (column 2, line 45 to column 6, line 13). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the modified galvanometer control signals based an estimated first order transfer function since Vieri further teaches of this for the purpose of providing improved feedback galvanometer control signals and improved optical scanning.  
	With respect to claim 6, Ferguson and Vieri disclose and teach as is set forth above and Ferguson further discloses a set of mirrors to provide scanning in first and second scanning directions (paragraph 0117 the disclosed x and y galvanometer driven scanning mirrors). 
	With respect to claim 7, Ferguson and Vieri disclose and teach as is set forth above and Ferguson further discloses that the system can scan in three dimensions (paragraph 0015); with two dimensions being scanned using mirrors (paragraph 0117) but does not specifically disclose using lenses to scan in the third dimension. However, Ferguson disclose the system comprising multiple lenses and mirrors (fig 12). It is well known in the art of ophthalmic scanning to scan within three dimensions and to use combinations of mirrors and lenses to provide the various dimensions of scanning. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the scanning in the third dimension as being through use of lenses since Ferguson further discloses that the system can scan in three dimensions 
	With respect to claim 9, Ferguson and Vieri disclose and teach as is set forth above including Ferguson disclosing the scanner as a scanning laser ophthalmoscope (abstract) but does not specifically disclose the type of laser and therefore does not specifically disclose a femtosecond laser. However, the examiner takes Judicial Notice that it is well known in the art of scanning laser ophthalmoscopes to use femtosecond lasers for the purpose of providing the desired radiation output for the specific scanning desired. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the laser of Ferguson as modified by Vieri as a femtosecond laser since Ferguson discloses the scanning system as a scanning laser ophthalmoscope and since it is well known in the art of scanning laser ophthalmoscopes to use femtosecond lasers for the purpose of providing the desired radiation output for the specific scanning desired. 
With respect to claim 10, Ferguson discloses a method of scanning a laser of an ophthalmic diagnostic system (abstract, fig 12, paragraph 0113); using galvanometer control signals (fig 12, paragraphs 0114, 0117 such as galvanometer driven scanning mirror “548”); providing modified galvanometer control signals to the galvanometer (fig 12, paragraphs 0114, 0117, 0126 i.e. using feedback to modify the control signal and modify the orientation of the galvanometer controlled laser scanning mirror); manipulating, by the galvanometer, one or more optical elements to scan a laser based on the modified galvanometer control signals (abstract, paragraphs 0062-0063, 0114, 
With respect to claim 10, Ferguson discloses as is set forth above including disclosing the galvanometer control signal receiving feedback signals and providing modified galvanometer control signals based on the feedback (paragraph 0126) but does not disclose this feedback being based on a system inverting controller coupled to the galvanometer modifying the control signals based on an estimated transfer function. Vieri teaches that in a scanning device using a galvanometer controlled scanning mirror (abstract, column 2, line 37 to column 3, line 6) that specifically a system inverting controller can be coupled to the galvanometer to modify the signal and thereby modify the scanning based an estimated transfer function and based on a feedback system for the purpose of providing improved optical scanning (column 1, line 14 to column 3, line 6, column 4, lines 24-39). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the galvanometer for the scanning mirror of Ferguson as being coupled to a system inverting controller that modifies the control signals based on an estimated transfer function since Vieri teaches that in a scanning device using a galvanometer controlled scanning mirror that specifically a system inverting controller can be coupled to the galvanometer to modify the signal and thereby modify the scanning based an estimated transfer function and based on a feedback system for the purpose of providing improved optical scanning. 

With respect to claim 12, Ferguson and Vieri disclose and teach as is set forth above and further teach of the galvanometer control signals based on a gradient of decent for parameters of the estimated transfer function (see rejection of claim 3 above). 
With respect to claim 13, Ferguson and Vieri disclose and teach as is set forth above and further teach of the estimated transfer function as a first order transfer function (see rejection of claim 4 above). 
With respect to claim 15, Ferguson and Vieri disclose and teach as is set forth above and Ferguson further discloses a set of mirrors to provide scanning in first and second scanning directions (see rejection of claim 6 above).
With respect to claim 16, Ferguson and Vieri disclose and teach as is set forth above and the use of lenses to scan in the third dimension would be obvious to one of ordinary skill in the art at the time of the effective filing for the reasoning set forth above in the rejection of claim 7 above. 
Claims 1-4, 6-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper publication number 2018/0092527 in view of Watt publication 2005/0285558.
	With respect to claim 1, Kuiper discloses an ophthalmic diagnostic system (abstract); a laser source (fig 1, abstract, paragraphs 0038-0041, 0059); a galvanometer (fig 1, paragraph 0041, such as galvanometer driven mirrors “16” and “17” correcting the 
	With respect to claim 1, Kuiper discloses as is set forth above including disclosing the galvanometer control signal receiving feedback signals and providing modified galvanometer control signals based on the feedback (paragraph 0041) but does not disclose this feedback being based on a system inverting controller coupled to the galvanometer modifying the control signals based on an estimated transfer function. Watt teaches that in a scanning device using a galvanometer controlled scanning mirror (abstract, paragraphs 0016-0017) that specifically a system inverting controller can be coupled to the galvanometer to modify the signal and thereby modify the scanning based an estimated transfer function and based on a feedback system for the purpose of providing improved optical scanning (abstract, paragraphs 0016-0017, 0023-0032). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the galvanometer for the scanning mirror of Kuiper as being coupled to a system inverting controller that modifies the control signals based on an estimated transfer function since Watt teaches that in a scanning device using a galvanometer controlled scanning mirror that specifically a system inverting controller 
	With respect to claim 2, Kuiper and Watt disclose and teach as is set forth above and Kuiper further discloses modifying the galvanometer control signals based on feedback signals (paragraph 0041). 
	With respect to claim 3, Kuiper and Watt disclose and teach as is set forth above and Watt further teaches that the modified galvanometer control signals are based on a gradient of decent for parameters of the transfer function (abstract, paragraph 0007, 0023-0032). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the modified galvanometer control signals based on a gradient of decent for parameters of the estimated transfer function since Watt further teaches that the modified galvanometer control signals can be based on a gradient of decent for parameters of the transfer function for the purpose of providing improved feedback galvanometer control signals and improved optical scanning. 
	With respect to claim 4, Kuiper and Watt disclose and teach as is set forth above and Watt further teaches that estimated transfer function is a first order transfer function (paragraphs 0023-0032). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the modified galvanometer control signals based an estimated first order transfer function since Watt further teaches of this for the purpose of providing improved feedback galvanometer control signals and improved optical scanning.  

	With respect to claim 7, Kuiper and Watt disclose and teach as is set forth above and Kuiper further discloses that the system can scan in three dimensions (paragraphs 005, 0014); with two dimensions being scanned using mirrors (paragraphs 0038-0041) but does not specifically disclose using lenses to scan in the third dimension. However, Kuiper teaches that for scanning the system can include lenses and/or mirrors (paragraph 0039). Additionally, it is well known in the art of ophthalmic scanning to scan within three dimensions and to use combinations of mirrors and lenses to provide the various dimensions of scanning. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the scanning in the third dimension as being through use of lenses since Kuiper further discloses that the system can scan in three dimensions and can use mirrors and/or lenses and since it is well known in the art of ophthalmic scanning to scan within three dimensions and to use combinations of mirrors and lenses to provide the various dimensions of scanning.
	With respect to claim 8, Kuiper and Watt disclose and teach as is set forth above and Kuiper further discloses that the system can comprise an optical coherence tomography (OCT) engine (abstract). 
	With respect to claim 9, Kuiper and Watt disclose and teach as is set forth above including Kuiper disclosing that the scanner can be a scanning laser ophthalmoscope (paragraph 0022) but does not specifically disclose the type of laser and therefore does not specifically disclose a femtosecond laser. However, the examiner takes Judicial 
With respect to claim 10, Kuiper discloses a method of scanning a laser of an ophthalmic diagnostic system (fig 1, abstract, paragraphs 0038-0041, 0059); using galvanometer control signals (fig 1, paragraph 0041, such as galvanometer driven mirrors “16” and “17” correcting the beam in the x and y directions); providing modified galvanometer control signals to the galvanometer (fig 1, paragraph 0041, such as galvanometer driven mirrors “16” and “17” inherently driven by galvanometer control signals and disclosing the mirrors i.e. the signals to the mirrors being modified based on feedback); manipulating, by the galvanometer, one or more optical elements to scan a laser based on the modified galvanometer control signals (paragraphs 0038-0041, the galvanometer controlled scanning mirror elements are changed based on feedback signals that provide modified galvanometer control signals).
With respect to claim 10, Kuiper discloses as is set forth above including disclosing the galvanometer control signal receiving feedback signals and providing modified galvanometer control signals based on the feedback (paragraph 0041) but does not disclose this feedback being based on a system inverting controller coupled to 
With respect to claim 11, Kuiper and Watt disclose and teach as is set forth above and Kuiper further discloses modifying the galvanometer control signals based on feedback signals (see rejection of claim 2 above). 
With respect to claim 12, Kuiper and Watt disclose and teach as is set forth above and further teach of the galvanometer control signals based on a gradient of decent for parameters of the estimated transfer function (see rejection of claim 3 above). 

With respect to claim 15, Kuiper and Watt disclose and teach as is set forth above and Kuiper further discloses a set of mirrors to provide scanning in first and second scanning directions (see rejection of claim 6 above).
With respect to claim 16, Kuiper and Watt disclose and teach as is set forth above and the use of lenses to scan in the third dimension would be obvious to one of ordinary skill in the art at the time of the effective filing for the reasoning set forth above in the rejection of claim 7 above. 
Examiner’s Comments
	Imanishi et al publication number 2005/0159662 is being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of scanning laser ophthalmoscopes to use femtosecond lasers for the purpose of providing the desired radiation output for the specific scanning desired (abstract, paragraph 0048).  
	Huang publication number 2019/0150729, Hipsley publication number 2019/0105200, Frey et al Patent number 8,262,646, and Antkowiak et al publication number 2011/0069366 are being cited herein to show ophthalmic diagnostic systems and methods that could have been used as primary references together with a teaching reference such as Vieri patent number 3,904,961 or Watt publication 2005/0285558 to reject a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
s 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic diagnostic system specifically including, as the distinguishing features in combination with the other limitations, one or more galvanometer controllers configured to manipulate an orientation of one or more optical elements to scan the output of the laser source across an ophthalmic target based on galvanometer control signals, a system inverting controller (SIC) coupled to the galvanometer, the SIC configured to modify input galvanometer control signals based on an estimated transfer function of the galvanometer and provide the modified galvanometer control signals to the galvanometer, the SIC receiving feedback signals from the galvanometer and modifying the input galvanometer control signals based on the feedback signals, the SIC configured to modify the galvanometer control signals based on a gradient of decent for parameters of the estimated transfer function, the estimated transfer function is a first order function and further wherein the estimated transfer function is equivalent to the specific mathematical function of claim 5. Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of the claimed method of scanning a laser of an ophthalmic diagnostic system specifically including, as the distinguishing features in combination with the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 12, 2021